DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 9, lines 6-7 is objected to because of the following informalities: the claim discloses “the third value” and it should be “the second value”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 2, 4-6, 8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narashimhan US 20170287018.
As to claims 1, 13, Narashimhan teaches a method comprising: randomly generating a value (see fig. 2, 200; paragraph 0069; second information identifying an advertisement); illustrating a code containing the value (see fig. 2, 200, paragraph 0069; first information identifying user and second information identifying an advertisement); scanning for a device advertising a service that is to use the value (see fig. 2, 204, paragraph 0071; the MBS 102 uses the second information to identify an advertisement. In one embodiment, the MBS 102 may use the second information to query an advertisement database stored within database 104); and upon discovering the device advertising the service that is to use the value (see fig. 2, 206, 208, paragraphs 0072, 0073; the MBS 102 determines a transaction object (e.g., one or more item(s), service(s), and/or transaction(s), etc.) associated with the identified advertisement; the MBS 102 determines payment information for the identified user), associating with the device by connecting to the service and exchanging information with the device (see fig. 2, 212, paragraphs 0075, 0076; the MBS 102 initiates an electronic transaction involving the transaction object. In some embodiments, this may include performing user verification, transaction authorization, and/or user approval as a prerequisite).
storing and maintaining various types of information, which may include advertisement information as well as payment and shipping information for mobile users).
As to claims 4, Narashimhan teaches wherein illustrating the code comprises illustrating a quick response (QR) code on a display, wherein the QR code is to contain the value (see fig. 5, 108, paragraph 109; FIG. 5, the user is using his or her electronic device 106 to view a product displayed in an advertisement that was delivered to the electronic device from the MBS 102 (data transfer 500). The advertisement may comprise a product image 502, a QR code 108, text, or other graphic element. The advertisement may comprise an audio and/or video stream that contains encoded advertisement information detectable/extractable by the electronic device 106).
As to claims 5, Narashimhan teaches wherein the device is to advertise the service upon capturing the illustrated code containing the value (see fig. 2, 204, paragraph 0071; the MBS 102 uses the second information to identify an advertisement. In one embodiment, the MBS 102 may use the second information to query an advertisement database stored within database 104).
As to claims 6, Narashimhan teaches wherein the device is to create the service from the value contained in the captured code (see fig. 2, 206, 208, paragraphs 0072, 0073; the MBS 102 determines a transaction object (e.g., one or more item(s), service(s), and/or transaction(s), etc.) associated with the identified advertisement; the MBS 102 determines payment information for the identified user).
As to claim 8, Narashimhan teaches a first device comprising: a transceiver (see fig. 1, 202, 216, paragraph 0069; first information identifying a user of electronic device and second information identifying an advertisement and report the result to the user’s electronic device; and a processor to: randomly generate a value (see fig. 2, 200; paragraph 0069; second information identifying an advertisement); illustrate a code containing the value (see fig. 2, 200, paragraph 0069; first information identifying user and second information identifying an advertisement); scan for a second device advertising a service that is to use the value (see fig. 2, 204, paragraph 0071; the MBS 102 uses the second information to identify an advertisement. In one embodiment, the MBS 102 may use the second information to query an storing and maintaining various types of information, which may include advertisement information as well as payment and shipping information for mobile users).
As to claim 10, Narashimhan teaches wherein the processor to illustrate the code comprises illustrating a quick response (QR) code on a display, wherein the QR code is to contain the value (see fig. 5, 108, paragraph 109; FIG. 5, the user is using his or her electronic device 106 to view a product displayed in an advertisement that was delivered to the electronic device from the MBS 102 (data transfer 500). The advertisement may comprise a product image 502, a QR code 108, text, or other graphic element. The advertisement may comprise an audio and/or video stream that contains encoded advertisement information detectable/extractable by the electronic device 106)..
As to claim 11, Narashimhan teaches wherein the second device is to advertise the service upon capturing the illustrated code containing the value (see fig. 2, 204, paragraph 0071; the MBS 102 uses the second information to identify an advertisement. In one embodiment, the MBS 102 may use the second information to query an advertisement database stored within database 104).
As to claim 12, Narashimhan teaches wherein the second device is to create the service from the value contained in the captured code (see fig. 2, 206, 208, paragraphs 0072, 0073; the MBS 102 determines a transaction object (e.g., one or more item(s), service(s), and/or transaction(s), etc.) associated with the identified advertisement; the MBS 102 determines payment information for the identified user)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Narashimhan US 20170287018.
As to claims 3, 9, Narashimhan fails to teach comprising: upon associating with the device, randomly generating a second value different from the value; illustrating a second code containing the second value, wherein the second code is different from the code; and scanning for a second device advertising a second service that is to use the second value, wherein the second service is different from the service. However, it is obvious to one skill in the art to apply the same teaching for processing different codes for other devices.
4.	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narashimhan US 20170287018 in view of Song US 20170134227.
As to claims 7, 15, Narashimhan fails to teach wherein the value corresponds to an identifier (ID) and the service corresponds to a Generic Attributes (GATT) service. Song teaches wherein the value corresponds to an identifier (ID) and the service corresponds to a Generic Attributes (GATT) service (see paragraph 0148; when the GATT profile using the attribute protocol (ATT) 43 requests long data, a value regarding a data length is transmitted to allow a client to clearly know the data length, and a characteristic value may be received from a server by using a universal unique identifier (UUID). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Song into the system of Narashimhan in order to provide a method for transmitting and receiving data in mesh network using Bluetooth technique in wireless communication system.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).


/NHAN T LE/Primary Examiner, Art Unit 2649